Order entered May 20, 2021




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-20-00931-CR

                       DELFINO GUADIANA, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-34752-U

                                     ORDER

      Before the Court is appellant’s May 17, 2021 second motion for an

extension of time to file his brief. We GRANT the request and ORDER

appellant’s brief due by June 11, 2021.


                                               /s/   ERIN A. NOWELL
                                                     JUSTICE